Two informations were filed, each containing two counts. Defendant was convicted on both counts of the first information, the first of which charged him with violation of section 340 of the Banking Law (engaging in the business of lending money without a license); and the second count with violation of section 357 of the Banking Law (making a usurious loan to one Hawkins). On the second information the first count was withdrawn, and the defendant was convicted on the second count of making a usurious loan to one Rosas. Defendant was sentenced to one year in the penitentiary upon his conviction under the first information. Under the second information sentence was suspended. The appeal is from the judgments of the Court of Special Sessions; from an order of the Court of General Sessions denying defendant’s motion to remove the trial to that court, and from all other orders incident to the record of the trial, conviction and sentence. Judgments and orders unanimously affirmed. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.